Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 20, 2017

                                           No. 04-17-00027-CR

                                    IN RE Charles A. LHERAULT

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 17, 2017, Relator filed a petition for writ of mandamus. The petition
complains the trial court has not ruled on a motion Relator filed with the trial court requesting
copies of records from his trial. Relator seeks a writ of mandamus directing the trial judge to
rule on the motion. The alleged refusal to rule occurred in 2016, when the Honorable Mary
Roman was the presiding judge of the 175th District Court of Bexar County, Texas. Relator
identifies Judge Roman as the respondent in his petition for mandamus. However, Judge Roman
is no longer the presiding judge of the 175 District Court.

        Pursuant to the Texas Rules of Appellate Procedure, we ABATE this proceeding for
thirty days from the date of this order to allow the newly elected judge of the 175th District
Court of Bexar County, Texas to consider Relator’s motion. See TEX. R. APP. P. 7.2(b) (“If the
case is an original proceeding under Rule 52, the court must abate the proceeding to allow the
successor to reconsider the original party’s decision.”). The trial judge is directed to consider the
motion in question and determine what action, if any, to take upon said motion.

        Relator is ORDERED to file in this court either the appropriate motion to dismiss this
original proceeding or an amended petition for writ of mandamus and appendix no later than
fourteen days following the expiration of the thirty-day abatement.

           It is so ORDERED on January 20, 2017.



                                                       PER CURIAM

1
  This proceeding arises out of Cause No. 2013CR10281, styled State of Texas v. Charles A. Lherault, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
ATTESTED TO: _________________________________
             Keith E. Hottle, Clerk